                                               United States District Court
                                                    Western District of Washington

 NITED STATES OF AMERICA,
 vs.
                                                                                              APPEARANCE BOND
 NATHAN JAMES SMITH                                                                           CASE No: CR21-5123BHS
I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:
    x    Court Appearances. I must appear in court at the United States Courthouse, 1717 Pacific Avenue, Tacoma, Washington;
         Courtroom E, on Monday, August 2, 2021 at 10:00 AM and at all other hearings in this case, including turning myself in to begin
         serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT A
          TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 1 YEAR IMPRISONMENT AND A
          FINE OF $250,000.
     x    No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if I commit
          a felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
          my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
          sentences.
     x    DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.
     x    No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
          prescribed by a physician and approved in advance by the Probation Officer.
     x    Address. I must furnish my attorney, and/or Probation if supervised, with my current address and telephone number (if any)
          where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that address
          or telephone number to my attorney, and/or Probation if supervised, within one business day.
     x    Restrictions on Travel. I must not travel outside the Continental United States or as directed by Probation
     x    Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
          or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
          before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.
     x    Conditions of Supervision. The conditions of my supervised release or probation remain in effect, and are also incorporated in
          this bond as conditions of my release.

OTHER SPECIAL CONDITIONS:
  x  The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.


AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.


 X s/Nathan James Smith per approval                  July 9, 2021                     LONGVIEW, WASHINGTON
 Signature of FPD Colin Fieman                        Date Signed                      City, State of Residence



                                                             ORDER OF RELEASE
It is therefore ORDERED:
(1) Defendant shall comply with all conditions of this appearance Bond;
(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.


 July 9, 2021
 Date Signed
                                                                A
                                                                J. Richard Creatura
                                                                UNITED STATES CHIEF MAGISTRATE JUDGE

cc: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
